Citation Nr: 0032826	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  96-40 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had approximately eight years of active duty, to 
include the periods from March 1976 to February 1978, and 
from September 1982 to November 1985.

This appeal arises from a May 1996 decision by the Detroit, 
Michigan
Regional Office (RO) which denied the veteran's claim for 
service connection for a back disorder.  


FINDING OF FACT

The appellant does not have a back disorder attributable to 
military service or to any incident of active duty.


CONCLUSION OF LAW

A back disorder was not incurred or aggravated by the 
appellant's service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 
3.309 (2000).





REASONS AND BASES FOR FINDING AND CONCLUSION

In February 1988, the RO denied a claim for a psychogenic 
pain disorder with low back pain.  There was no appeal, and 
the RO's decision became final.  See 38 U.S.C.A. § 7105(c).  
In December 1994, the veteran requested that his claim be 
reopened.  See 38 U.S.C.A. § 5108.  In May 1996, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim.  The veteran appealed, and in 
October 1997, the Board remanded the claim after it 
determined that the veteran's claim "to reopen" was 
accompanied by medical evidence of physical disability, and 
was therefore a "new" claim.  The Board requested that the 
RO adjudicate the veteran's claim for service connection as a 
"new" claim.  In February 2000, the RO denied the veteran's 
claim on the merits.  After additional evidence was 
submitted, the RO again denied the claim in September 2000.

The Board notes that during the course of the appeal, 
legislative changes have significantly altered VA's duty to 
assist, to include elimination of the requirement of 
submission of a "well-grounded " claim before the duty to 
assist attaches.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-472, 114 Stat. 2096 (2000) ("Veterans Claims 
Assistance Act").  In this case, the veteran has been 
afforded VA neurological and spine examinations, and there is 
no indication or allegation that relevant medical records 
exist which are obtainable and which have not been associated 
with the claims file.  The Board is therefore satisfied that 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained and that no further 
assistance is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).

The veteran asserts that he currently has a back disorder as 
the result of a September 1981 injury in which an ejection 
seat fell on him.  He argues that he has received ongoing 
treatment for this injury, except for the period from 1991 to 
1994.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

A service department finding that injury, disease or death 
occurred in line of duty will be binding on the Veterans 
Administration unless it is patently inconsistent with the 
requirements of laws administered by the Veterans 
Administration.  38 C.F.R. § 3.1(m) (2000).

The Board finds that the preponderance of the evidence is 
against the claim that the appellant has a back disorder as a 
result of his service.  The Board initially notes that the 
veteran's service medical records show that in September 
1981, he sought treatment for back pain after lifting an 
ejection seat.  The diagnoses noted low back strain and 
myospasm of the paraspinal muscles.  There was no 
neurovascular deficit, and X-rays were normal.  X-rays of the 
lumbosacral spine taken in May 1982 revealed mild 
leviscoliosis, and were otherwise within normal limits.  The 
veteran complained of back pain on an ongoing basis after 
September 1981.  A medical evaluation board (MEB) report, 
dated in July 1985, indicates that the veteran was afforded 
mental, physical and neurological examinations, and that X-
rays, computerized tomography (CT) scans, myelograms, and 
electromyograph (EMG) and nerve conduction studies were 
performed.  A medical board report (MBR), dated in October 
1985, shows that it was determined that the veteran had 
chronic low back pain of undetermined etiology, with a "lack 
of objective and clinical findings despite extensive 
consultations and special studies."  A report entitled, 
"Findings and Recommended Disposition of USAF Physical 
Evaluation Board," dated in November 1985, shows that the 
veteran was determined to be unfit for service, and 20 
percent disabled, due to a permanent impairment.  The 
diagnosis was low back pain, chronic, etiology undetermined, 
associated with psychogenic pain disorder.  

The earliest post-service medical evidence pertaining to the 
veteran's back is a December 1987 VA outpatient treatment 
report which shows that the veteran complained of back pain 
which had been relieved by chiropractic treatment, with no 
current low back pain.  The examiner indicated that the 
veteran was not taking any medications.  There was no 
diagnosis.  

A January 1988 VA examination report shows that the veteran 
stated that he was having no difficulty with his back, and 
that his back felt "great." He stated that he was working 
as a mechanic, that his job required him to lift heavy 
transmissions, and that he did so without difficulty.  The 
examiner wrote that, "[The veteran] denies all pain and 
difficulty at this time."  X-rays revealed slightly 
diminished disc space at L5-S1, and was otherwise normal.  
There was no diagnosis, and the veteran was found not to be 
impaired in social and vocational adaptability.  

Reports from Chippewa County Chiropractic (CCC), dated 
between 1994 and 1998, are remarkable for treatment of back 
pain beginning in October 1994, after cutting firewood and 
falling off of a catwalk.  Beginning in March 1996, he was 
treated for back and hand symptoms after he reported using a 
chain saw and hauling firewood.  

A report from Bradley S. Haas, M.D., dated in May 1996, shows 
a diagnosis of chronic radiculopathy.

VA outpatient treatment reports, dated between 1997 and 1998, 
show that the veteran reported back pain and weakness, to 
include falling down, between September 1997 and February 
1998.  A January 1997 X-ray report for the lumbar spine 
revealed degenerative arthritic changes, with interspace 
narrowing, at L4-5.  The assessments included degenerative 
joint disease of the cervical and lumbar spine.  

A VA neurological examination report, dated in August 1998, 
performed by Dr. Hendrikus G. Krouwer, M.D., shows that the 
examiner concluded that no neurological abnormalities could 
be demonstrated, and that he did not think that the veteran 
had a neurological disorder that was related to his September 
1981 injury during service.  

A VA spine examination report, dated in August 1998, 
performed by Michael Yoshida, M.D., shows that a magnetic 
resonance imaging scan (MRI) of the cervical spine, 
reportedly taken in February 1997, revealed no herniated 
disc, and that an MRI of the lumbar spine showed mild disc 
narrowing at L4-5, L5-S1, and disc degenerative changes.  An 
August 1998 X-ray of the cervical spine revealed "almost 
normal" findings.  The examiner stated that it was not 
possible to determine whether or not the veteran's chronic 
left L5 radiculopathy was due to his injury during service 
"without resorting to pure conjecture."  

A disability determination evaluation from Pratap C. Gupta, 
M.D., dated in May 1999, contains an impression noting 
"bizarre symptom of severe pain" with a negative 
examination except for a giveaway tendency and sensory loss 
in the extremities that were hysterical in nature.  A 
underlying conversion reaction was suggested.  An MRI of the 
cervical spine revealed some degree of cervical spondylosis 
with some degree of thecal compression, but without any clear 
spinal cord compression.  An MRI of the lumbar spine appeared 
normal.  The examiner stated that the veteran did not have 
polyneuropathy, myelopathy or cerebellar dysfunction, and 
that the veteran's difficulty in ambulation was not due to 
organic pathology.

A psychiatric evaluation report from Richard D. Shaul, Ph.D., 
dated in June 1999, shows that the veteran reported that he 
had not worked since April 1996, and that he was now raising 
half-breed wolves.  He complained of neck and back pain, and 
falling down.  The Axis I diagnosis noted possible components 
of a pain disorder associated with psychological factors, and 
possible episodic alcohol abuse.  

A September 1999 decision of the Social Security 
Administration (SSA) shows that the SSA determined that the 
veteran was disabled as of March 1996 due to a somatoform 
disorder.  

In May 2000, the RO sent additional evidence to the examiners 
who performed the veteran's August 1998 VA neurological and 
spine examinations.  This evidence consisted of additional 
service medical records, the SSA's decision, and the 1999 
neurological and psychiatric examination reports.  The RO 
requested that the examiners review this evidence and 
indicate whether they had any additional comments or 
opinions.

In an addendum, dated in September 2000, the examiner who 
performed the veteran's August 1998 VA spine examination (Dr. 
Yoshida) stated that he had reviewed additional service 
medical records, the SSA's decision, and the 1999 
neurological and psychiatric examination reports.  He 
concluded that the veteran's chronic left-sided L5 
radiculopathy occurred after 1985 and was not service 
connected.  

In an addendum, dated in August 2000, the examiner who 
performed the August 1998 VA neurological examination (Dr. 
Krouwer) stated that he had reviewed the additional evidence 
submitted to him by the RO, and that he found no reason to 
supplement his original report.

The Board finds that the preponderance of the evidence is 
against the claim that the veteran has a back disorder due to 
his service.  The Board initially notes that the veteran was 
separated from service after a medical board determined that 
he had chronic low back pain associated with a psychogenic 
pain disorder.  However, under the circumstances, the Board 
finds that it has a reasonable basis not to grant service 
connection based on  38 C.F.R. § 3.1(m), as to do so would be 
patently inconsistent with the requirements of laws 
administered by the Veterans Administration (specifically, 
38 C.F.R. §§ 3.303).  In this case, the veteran's service 
medical records make it clear that despite years of 
complaints of back pain, and after extensive testing, to 
include X-rays, MRI's, CT scans and EMG's, there was no 
objective evidence of neurological impairment or pathology of 
the spine, other than an L4-5 disc bulge.  The medical 
records associated with the veteran's separation from service 
show that the veteran was diagnosed with a psychogenic pain 
disorder in September 1985, and that his chronic low back 
pain was associated with this disorder.  Therefore, 
notwithstanding the indications of chronic low back pain in 
the medical board reports, a chronic back disorder is not 
shown during service.  See 38 C.F.R. § 3.303(c).

With regard to service connection on a presumptive basis, the 
Board notes that the first evidence of arthritis of the spine 
is in a report from Bruce B. Baker, D.C., dated in March 1996 
report (discussed infra).  This report comes approximately 10 
years after separation from service.  There is therefore no 
medical evidence of arthritis of the spine to serve as a 
basis for service connection under 38 C.F.R. §§ 3.307, 3.309.  
As for service connection on a direct basis, the Board finds 
that the August 1998 VA examination reports, and the 
accompanying addendums, are highly probative evidence which 
shows that the veteran does not have a back disorder due to 
his service.  These reports were based on a review of the 
veteran's C-file, and they include accounts of the veteran's 
life history and subjective complaints.  They are accompanied 
by objective clinical findings and a rationalized explanation 
in which both examiners specifically determined that the 
veteran did not have a disability of the spine that was 
related to his service.  The Board points out that Dr. 
Yoshida's and Dr. Krouwer's determinations, that the veteran 
does not have a back disorder due to service, are consistent 
with the service medical records, which do not show that the 
veteran had any pathology of the spine other than a disc 
bulge at L4-5.  In addition, the first post-service medical 
evidence of a back disorder is found in CCC reports dated in 
October 1994.  This is approximately eight years after 
separation from service., and the Board finds that this lack 
of medical evidence weighs heavily against the claim.  See 
e.g., Maxson v. Gober, No. 99-7160 (Fed. Cir. Oct. 27, 2000).  
The Board further points out that the veteran has reported 
that he was employed at a number of strenuous positions 
between 1986 and 1994, to include bounty hunter, auto 
mechanic and police officer.  Finally, the CCC reports 
contain evidence of an injury to the spine shortly before the 
veteran's first treatment, as well as an injury to the spine 
in 1996.  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
service connection for a back disorder must be denied.

In reaching this decision, the Board has considered three 
reports from Bruce B. Baker, D.C., dated between March 1996 
and April 1997.  In these reports, Dr. Baker asserts that X-
rays of the veteran taken in October 1994 showed old trauma 
and arthritis, and that the veteran has radiculopathy 
associated with his disc at L4.  Dr. Baker appears to assert 
that the veteran's disc pathology and neurological symptoms 
are related to his service.  However, the probative value of 
these reports is greatly reduced by the fact that there is no 
indication that he reviewed the veteran's C-file prior to 
writing his opinions.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  
Furthermore, the probative value of his opinions is further 
weakened by the fact that although Dr. Baker's May 1996 
report shows that he argues that a CT scan taken during 
service (specifically, in April 1985) revealed arthritis, a 
review of the April 1985 CT scan report shows that the study 
was unremarkable except for a disc bulge at L4-5.  There was 
no finding of arthritis in this report (or any other 
inservice medical report).  Accordingly, the Board finds that 
the evidence against the claim, including, but not limited 
to, service medical records, and the August 1998 VA 
examination reports with accompanying addendums, outweigh the 
evidence in Dr. Baker's reports, and that the preponderance 
of the evidence is against the claim.

The Board points out that although the arguments and reported 
symptoms have been noted, the issue in this case ultimately 
rests upon interpretations of medical evidence and 
conclusions as to the veteran's correct diagnosis, and 
whether there is a nexus to service.  In such cases, lay 
persons untrained in the fields of medicine and psychiatry 
are not competent to offer such opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Board has determined that service 
connection for a back disorder is not warranted.  To that 
extent, the veteran's contentions are unsupported by 
persuasive evidence. 

The Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran' s claim, the doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disorder is denied.



		
	CONSTANCE B. TOBIAS
	Veterans Law Judge
	Board of Veterans' Appeals

 

